SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized).

                                   State v. Vonte Skinner (A-57/58-12) (071764)

Argued November 6, 2013 -- Decided August 4, 2014

LaVECCHIA, J., writing for a unanimous Court.

         In this appeal, the Court considers whether graphically violent rap lyrics, written by a defendant before the
events that led to his indictment for attempted murder and related charges, may be admitted at his trial as evidence
of motive and intent, pursuant to N.J.R.E. 404(b).

          On November 8, 2005, Lamont Peterson was shot seven times in his back, torso, and head. En route to the
hospital, Peterson told police that defendant, Vonte Skinner, had shot him. Although Peterson initially stated that
the “code of the street” precluded him from cooperating further, he eventually told police that he and defendant sold
drugs for Brandon Rothwell, and that defendant was the group’s “muscle.” Peterson stated that defendant had shot
him because Peterson owed Rothwell money. When questioned, defendant admitted to being present at the scene,
but denied involvement in the shooting, claiming that he fled when he heard the gunshots and left his vehicle behind.
The police searched the car and discovered three notebooks filled with profane and violent rap lyrics authored by
defendant. Many of the lyrics are written in the first person under the moniker “Real Threat,” and defendant has the
word “Threat” tattooed on his arm. Although it is not clear when each verse of the lyrics was written, the State
concedes that many were composed before the circumstances underlying the instant offense took place.

         Defendant was charged with first-degree attempted murder and related charges, and, before trial, he
requested a preliminary hearing to contest the admissibility of his rap lyrics. The court concluded that the lyrics
were relevant because they tended to prove the State’s theory of the case and found them admissible under N.J.R.E.
404(b) because they provided insight into defendant’s alleged motive and intent. Accordingly, the court ordered that
redacted portions of defendant’s lyrics would be admitted into evidence.

          Defendant’s first trial resulted in a mistrial after the jury was unable to reach a unanimous verdict. Prior to
his retrial, defendant renewed his objection to the admissibility of the rap lyrics, and the court again found them
admissible. At defendant’s second trial, a detective testifying for the State read to the jury extensive passages from
defendant’s lyrics, depicting violence, bloodshed, death, and dismemberment unconnected to the specific facts of the
attempted-murder charge against defendant.

         At trial, defendant advanced a third-party-guilt theory, contending that Peterson was shot by another man,
Joseph Ward, with whom Peterson had an ongoing dispute. Peterson testified that the “code of the street” required
Ward to retaliate against him for the dispute, but insisted that defendant, and not Ward, was his assailant. During
closing arguments, the prosecutor compared the “street code” to a “subculture of violence,” and intimated that “this
sub-culture of violence . . . at some point is going [to] overtake the regular culture.” The jury convicted defendant of
attempted murder, aggravated assault, and aggravated assault with a deadly weapon, and the trial court imposed an
aggregate thirty-year sentence with an eighty-five percent parole disqualifier.

         An Appellate Division panel, with one judge dissenting, reversed defendant’s conviction based upon the
admission of his rap lyrics into evidence. In reaching its conclusion, the majority analyzed the admittedly violent
lyrics under N.J.R.E. 404(b), and determined that their prejudicial impact vastly outweighed any potential probative
value. The majority also believed that the State had access to other, less prejudicial, evidence concerning
defendant’s motive and intent, and that “[t]he only logical relevance [of defendant’s lyrics] was to give additional
weight to Peterson’s testimony.” The dissent argued, among other things, that the introduction of defendant’s rap
lyrics made the inference of defendant’s motive and intent more logical.



                                                           1
            The State filed an appeal as of right, pursuant to Rule 2:2-1(a)(2). Defendant also filed a petition for
certification, which the Court granted limited to his claim that the prosecutor exceeded the bounds of permissible
advocacy in his closing argument. 214 N.J. 174 (2013). The Court granted amicus curiae status to the Attorney
General and the American Civil Liberties Union of New Jersey.

HELD: The Appellate Division correctly reversed defendant’s conviction because the violent, profane, and disturbing
rap lyrics authored by defendant constitute highly prejudicial evidence that bore little or no probative value as to any
motive or intent behind the attempted murder offense with which he was charged.

1. Only once before has the Court assessed the admission of song lyrics as evidence adduced against a criminal
defendant. In State v. Koskovich, 168 N.J. 448, 484-87 (2001), the Court affirmed the admission of violent lyrics
authored by a defendant as proof of a “thrill kill” motive under N.J.R.E. 404(b). N.J.R.E. 404(b) provides generally
that evidence of other crimes, wrongs, or acts may not be admitted to show that a person acted in conformity
therewith, but may be admitted for other purposes when such matters are relevant to a material issue in dispute.
Here, as in Koskovich, the trial court and the Appellate Division utilized N.J.R.E. 404(b) to assess the admissibility
of the defendant’s lyrics. In doing so, the courts followed the four-factor test from State v. Cofield, 127 N.J. 328,
338 (1992). (pp. 19-27)

2. This Court, in its analysis, initially considered argument as to whether artistic expressions about crimes or bad
acts should be evaluated under N.J.R.E. 404(b). To be sure, writing rap lyrics – even disturbingly graphic lyrics,
like defendant’s – is not a crime. Nor is it a bad act or a wrong to write about unpalatable subjects. However, the
purpose of Rule 404(b) is to safeguard against propensity evidence that may poison the jury against a defendant,
such as violent, degrading rap lyrics of the type authored by defendant. Our courts have recognized that expressive
actions, which are not overtly criminal but can be perceived as wrong or bad, can persuade a jury of a defendant’s
guilt, regardless of the State’s evidence. Thus, the purpose of N.J.R.E. 404(b) is advanced by its application in this
setting. Moreover, the admissibility of the lyrics was addressed under a Rule 404(b) framework by both the trial
court and Appellate Division, and the State consented to that analysis. There was also no argument by the State that
the rap lyrics constituted direct evidence of the offense involved in this matter. Instead, the lyrics were advanced for
the purposes of proving motive and intent. A Rule 404(b) analysis therefore was appropriate. (pp. 27-31)

3. Under the Rule 404(b) framework, the other crime, wrong, or bad-act evidence must bear on a material issue in
dispute. Although defendant’s motive was genuinely in dispute in this case, the State offered other evidence on that
issue. The effect of the lyrics was simply to bolster the State’s motive theory, testified to by a State’s witness.
However, this Court repeatedly has discouraged the use of other-crime evidence to bolster the credibility of a
testifying witness. In addition, defendant’s lyrics only bear on the issue of motive if one believes that those lyrics,
many of which were written long before Peterson’s shooting, specifically relate to defendant’s motive on the
evening Peterson was shot. Moreover, it has not been established by clear and convincing evidence, as required
under prong three of Cofield, that defendant engaged in any of the events portrayed in his rap lyrics. Thus they can
only be regarded as fictional accounts. Finally, the prejudicial effect of defendant’s graphically violent rap lyrics
overwhelms any probative value that they may have. (pp. 31-34)

4. In assessing the probative value of defendant’s fictional lyrics, the Court notes that probative evidence may not
be found in an individual’s artistic endeavors absent a strong nexus between specific details of the artistic
composition and the circumstances of the offense for which the evidence is being adduced. The Court explains that
the difficulty in identifying probative value in fictional or other forms of artistic self-expressive endeavors is that
one cannot presume that, simply because an author has chosen to write about certain topics, he or she has acted in
accordance with those views. One would not presume that Bob Marley, who wrote the well-known song “I Shot the
Sheriff,” actually shot a sheriff, or that Edgar Allan Poe buried a man beneath his floorboards, as depicted in his
short story “The Tell-Tale Heart,” simply because of their respective artistic endeavors on those subjects. The Court
reasons that defendant’s lyrics should receive no different treatment. This approach is in accord with other
jurisdictions that have considered similar questions. The Court concludes that the violent, profane, and disturbing
rap lyrics authored by defendant constitute highly prejudicial evidence against him that bore little or no probative
value as to any motive or intent behind the attempted murder offense with which he was charged. The admission of
defendant’s inflammatory rap verses, a genre that certain members of society view as art and others view as
distasteful and descriptive of a mean-spirited culture, risked poisoning the jury against defendant. (pp. 2-3; 34-39)


                                                           2
5. In sum, rap lyrics, or like fictional material, may not be used as evidence of motive and intent except when such
material has a direct connection to the specifics of the offense for which it is offered in evidence and the evidence’s
probative value is not outweighed by its apparent prejudice. In the weighing process, courts should consider the
existence of other evidence that can be used to make the same point. When admissible, such evidence should be
carefully redacted to ensure that irrelevant, inflammatory content is not needlessly presented to the jury. (pp. 39-40)

6. Because the Court’s holding will require a retrial, the Court does not reach the merits of defendant’s claim of
prosecutorial excess in summation. Nevertheless, the Court cautions that a prosecutor’s summation should not
employ language designed to stoke a jury’s fear for the future of its community or make an inflammatory argument
akin to a “call to arms.” (pp. 40-41)

         The judgment of the Appellate Division is AFFIRMED.

       CHIEF JUSTICE RABNER; JUSTICES ALBIN, PATTERSON, and FERNANDEZ-VINA; and
JUDGE RODRÍGUEZ (temporarily assigned) join in JUSTICE LaVECCHIA’s opinion. JUDGE CUFF
(temporarily assigned) did not participate.




                                                          3
                                     SUPREME COURT OF NEW JERSEY
                                     A-57/58 September Term 2012
                                                071764

STATE OF NEW JERSEY,

    Plaintiff-Appellant
    and Cross-Respondent,

         v.

VONTE L. SKINNER,

    Defendant-Respondent
    and Cross-Appellant.


        Argued April 9, 2014 – Decided August 4, 2014

         On appeal from and certification to the
         Superior Court, Appellate Division.

         Jennifer B. Paszkiewicz, Assistant
         Prosecutor, argued the cause for appellant
         and cross-respondent (Robert D. Bernardi,
         Burlington County Prosecutor, attorney).

         Jason A. Coe, Deputy Public Defender, argued
         the cause for respondent and cross-appellant
         (Joseph E. Krakora, Public Defender,
         attorney; Karen E. Truncale, Assistant
         Deputy Public Defender, on the briefs).

         Joseph A. Glyn, Deputy Attorney General,
         argued the cause for amicus curiae Attorney
         General of New Jersey (John J. Hoffman,
         Acting Attorney General, attorney).

         Ezra D. Rosenberg argued the cause for
         amicus curiae American Civil Liberties Union
         of New Jersey Foundation (Edward L. Barocas
         and Dechert, attorneys; Mr. Rosenberg, Mr.
         Barocas, Jeanne LoCicero, and Alexander R.
         Shalom, of counsel; Mr. Rosenberg, Mr.
         Barocas, Ms. LoCicero, Mr. Shalom, Michelle


                               1
         Hart Yeary, and Cara J. Schmidt, a member of
         the New York bar, on the brief).

    JUSTICE LaVECCHIA delivered the opinion of the Court.

    In the criminal trial of defendant, Vonte Skinner, on

attempted murder and related charges, a State’s witness was

permitted to read to the jury, at great length, violent and

profane rap lyrics that had been written by defendant before the

events at issue.     There was no assertion at trial that the

violence-laden verses were in any way revealing of some specific

factual connection that strongly tied defendant to the

underlying incident.    Nevertheless, the State maintained that

the lyrics helped to demonstrate defendant’s “motive and intent”

in connection with the offense because the rap lyrics addressed

a street culture of violence and retribution that fit with the

State’s view of defendant’s role in the attempted murder.

    The Appellate Division reversed defendant’s conviction

based on the admission of the rap lyrics into evidence in

defendant’s trial.     In reaching its conclusion, the panel used

an N.J.R.E. 404(b) analysis and determined that the prejudicial

impact of defendant’s rap lyrics vastly outweighed any potential

probative value.

    We affirm.     We hold that the violent, profane, and

disturbing rap lyrics authored by defendant constituted highly

prejudicial evidence against him that bore little or no


                                  2
probative value as to any motive or intent behind the attempted

murder offense with which he was charged.       The admission of

defendant’s inflammatory rap verses, a genre that certain

members of society view as art and others view as distasteful

and descriptive of a mean-spirited culture, risked poisoning the

jury against defendant.   Fictional forms of inflammatory self-

expression, such as poems, musical compositions, and other like

writings about bad acts, wrongful acts, or crimes, are not

properly evidential unless the writing reveals a strong nexus

between the specific details of the artistic composition and the

circumstances of the underlying offense for which a person is

charged, and the probative value of that evidence outweighs its

apparent prejudicial impact.    In the weighing process, trial

courts should consider the existence of other evidence that can

be used to make the same point.       When admissible, such evidence

should be carefully redacted to ensure that irrelevant and

inflammatory content is not needlessly presented to the jury.

                                  I.

                                  A.

    On November 8, 2005, at approximately 10:30 p.m., Adam

Donofrio, a patrolman in Willingboro Township, was dispatched to

103 Rittenhouse Drive to investigate a report of shots fired and

a possible injured person.     On his arrival, Donofrio observed an

individual, later identified as Lamont Peterson, lying partially

                                  3
underneath an SUV.    Peterson told Donofrio that he was unable to

move his legs and was unsure if he was injured.   When Donofrio

removed Peterson’s clothing to check for injuries, he observed

seven bullet holes in Peterson’s body:   three in Peterson’s

back, one in Peterson’s left arm, one in his chest, one in his

upper abdomen, and two in his head.   Donofrio took steps to stem

the bleeding and called for emergency medical personnel.     An

ambulance soon arrived, and Peterson was transported to a

helicopter pad and flown to Cooper Medical Center.    En route to

the hospital, Peterson told another officer that defendant,

Vonte Skinner,1 had shot him.

     Following the shooting, Peterson initially was reluctant to

speak further with the police.    He claimed that the “code of the

street” was not to “snitch,” and he felt he needed to get

revenge on his own.    However, Peterson eventually agreed to

cooperate.   He provided the police with a statement explaining

that both he and defendant sold drugs for a man named Brandon

Rothwell.    According to Peterson, defendant joined Rothwell’s

group two months before the shooting and defendant’s job was to

be the group’s “muscle,” handling problems with customers and

other drug dealers.    Peterson stated that his relationship with

Rothwell became strained once defendant was admitted to the

1
  Peterson actually stated that “Devonte” was the shooter.
“Devonte” is an alias used by defendant.


                                  4
group because Peterson’s share of the profits was reduced due to

the addition of a new member.     Unhappy with the loss in his

revenue, Peterson withheld some money that he was supposed to

turn over to Rothwell.     According to Peterson, after he stopped

paying his full share of drug proceeds, Rothwell demanded that

Peterson return a TEC-9 firearm that had been provided to him as

a group member.    Peterson did not return the weapon.

    Peterson testified that, on the night of the shooting, he

engaged in multiple phone conversations with defendant, who

purportedly wanted to set up a drug sale.     Peterson agreed to

make the sale and to meet, at defendant’s suggestion, at

Rittenhouse Park in Willingboro at about 10:00 p.m.      As the

meeting time grew closer, Peterson received several more calls

from defendant, who seemed anxious to know Peterson’s estimated

time of arrival.    Peterson claimed that, on arriving at

Rittenhouse Park, he saw defendant and Rothwell in bushes

located on the side of the street.     Defendant allegedly

brandished a firearm and began to shoot at Peterson as Peterson

was exiting his SUV.     Peterson stated that he did not recall

trying to run or other details about the encounter, except that

he believed that he was dying.     Peterson later told the police




                                   5
that defendant had shot him and that Rothwell had ordered

defendant to do so because Peterson owed Rothwell money.2

     Defendant was questioned by police on November 17, 2005, in

connection with the attack on Peterson.   Defendant initially

denied being near the scene of the crime, but he eventually

acknowledged arranging a drug deal with Peterson on the night of

the shooting.   According to defendant, he was at 103 Rittenhouse

Drive, speaking with Peterson, when shots suddenly rang out.

When he heard the shots, defendant fled on foot.   Defendant also

stated that Rothwell was not present at the meeting with

Peterson.

     Defendant told the police that he had driven a grey Chevy

Malibu to Rittenhouse Park and that he abandoned the car after

hearing gunshots and running from the scene.   The police

obtained a warrant to search defendant’s car3 and discovered in

it three notebooks filled with rap lyrics authored by defendant.

By and large, the rap lyrics contained in defendant’s notebooks

are profane and violent.   Many of the lyrics are written in the




2
  Rothwell was initially charged as a codefendant, but the
charges against him were dropped because Peterson refused to
testify against Rothwell, reportedly because Rothwell is the
father of Peterson’s cousin’s child.
3
  In fact, the car was registered to the mother of defendant’s
girlfriend.


                                 6
first person under the moniker “Real Threat,” and defendant has

the word “Threat” tattooed on his left arm.

    Defendant reportedly has composed rap lyrics as a form of

self-expression since he was a child.   In fact, the record

reveals evidence that some of defendant’s work had been produced

in connection with a rap music label.   Although it is not clear

when each individual verse of the lyrics found in defendant’s

notebooks was written, the State concedes that many of the

lyrics found in defendant’s car and read to the jury were

composed long before the circumstances underlying the instant

offense took place.

                               B.

    A Burlington County grand jury filed an indictment against

defendant on November 16, 2006, charging him with first-degree

attempted murder, contrary to N.J.S.A. 2C:5-1(a)(3) and N.J.S.A.

2C:11-3(a)(1); second-degree conspiracy to commit murder,

contrary to N.J.S.A. 2C:5-2(a)(1); third-degree unlawful

possession of a weapon without a permit, contrary to N.J.S.A.

2C:39-5(b); second-degree possession of a weapon for an unlawful

purpose, contrary to N.J.S.A. 2C:39-4(a); second-degree

aggravated assault, contrary to N.J.S.A. 2C:12-1(b)(1); third-

degree aggravated assault with a deadly weapon, contrary to

N.J.S.A. 2C:12-1(b)(2); and second-degree possession of a

firearm by a convicted person, contrary to N.J.S.A. 2C:39-7(b).

                                7
    Before trial, defendant objected to the introduction of his

rap lyrics into evidence.    He requested a preliminary hearing

pursuant to N.J.R.E. 104 to contest their admissibility, which

the court granted.    The court concluded that the lyrics were

relevant because they tended to prove the State’s theory of the

case and that they were admissible under N.J.R.E. 404(b) because

the lyrics provided insight into defendant’s alleged motive and

intent.   Accordingly, the court ordered that redacted portions

of defendant’s rap lyric writings would be admitted into

evidence.

    Defendant’s first trial resulted in a mistrial after the

jury was unable to reach a unanimous verdict.    Prior to

defendant’s retrial, he renewed his objection to the

admissibility of his rap lyrics; however, the trial court

adhered to its previous determination finding the lyrics

admissible.

    At the second trial, a detective testifying for the State

read extensively from defendant’s lyrics to the jury.       The trial

transcript of that uninterrupted reading stretches thirteen

pages.    The material was replete with expletives and included

graphic depictions of violence, bloodshed, death, maiming, and

dismemberment.   The following excerpts of the pages and pages of

verses read to the jury exemplify the general nature of the

lyrics admitted against defendant:

                                  8
         I’m the n***a to drive-by and tear your
         block   up,  leave   you,   your   homey  and
         neighbors shot up, chest, shots will have
         you spittin’ blood clots up.     Go ahead and
         play hard. I’ll have you in front of heaven
         prayin’ to God, body parts displaying the
         scars, puncture wounds and bones blown apart,
         showin’ your heart full of black marks,
         thinkin’ you already been through hell, well,
         here’s the best part.    You tried to lay me
         down with you and your dogs until the guns
         barked. Your last sight you saw was the gun
         spark, nothin’ but pure dark, like Bacardi.
         Dead drunk in the bar, face lent over the
         wheel of your car, brains in your lap, tryin’
         to comprehend what the f**k just tore you
         apart, made your brains pop out your skull.

         . . . .

         On the block, I can box you down or straight
         razor ox you down, run in your crib with the
         four pound and pop your crown.     Checkmate,
         put your face in the ground. I’ll drop your
         queen and pawn, f**k -– f**k wastin’ around.
         They don’t call me Threat for nothin’.

         . . . .

         You pricks goin’ to listen to Threat
         tonight. ‘Cause feel when I pump this P-89
         into your head like lice.    Slugs will pass
         ya’ D, like Montana and Rice, that’s five
         hammers, 16 shots to damage your life, leave
         you f*****s all bloody . . . .

         . . . .

         In block wars I am a vet. In the hood, I’m
         a threat. It’s written on my arm and signed
         in blood on my Tech. I’m in love with you,
         death.


Although the case had nothing to do with women or violence that

involved women, the material that the State read to the jury

                                9
also included depictions of rape and other violent and demeaning

treatment of women:

          After you die, I’ll go to your Mom’s house
          and f**k her until tomorrow and make ya’
          little brother watch with his face full of
          sorrow.

          . . . .

          So get them answers right. Where’s the case
          and stash of white.   I got ya wife tied to
          the bed and at her throat is a knife.

Those verses, along with several more pages not reproduced here,

plainly depict various crimes and other bad acts, but those

crimes and acts were unconnected to the specific facts of the

attempted-murder charge against defendant.   The State did not

attempt to clarify or explain the lyrics in any way, despite

their heavy use of slang and otherwise esoteric language.

    In his defense, defendant advanced a third-party-guilt

theory.   He contended that Peterson was shot by another man,

Joseph Ward, with whom Peterson had an ongoing dispute.     Ward

reportedly had robbed Peterson’s cousin shortly before the

events giving rise to this appeal.   In response to that robbery,

someone related to Peterson fired a gun at Ward’s car.    Peterson

testified that the “code of the street” therefore required Ward

to retaliate against him.   Police found Ward in the area of

Rittenhouse Park on the night Peterson was shot.   Furthermore,

Alexandria Ross, Peterson’s cousin and the mother of Rothwell’s


                                10
child, testified that Peterson had told her that Ward, and not

defendant, had shot him; however, Ross’s in–court testimony

contradicted her previous statements to police, in which she

stated that Peterson was shot by defendant.      At trial, Peterson

acknowledged his dispute with Ward but insisted that defendant,

and not Ward, was his assailant.

    During closing arguments, the prosecutor compared the

“street code” of silence to a “subculture of violence.”

Specifically, the prosecutor stated that he was “weary because

you deal with this sub-culture of violence and because you

wonder if this sub-culture at some point is going [to] overtake

the regular culture.    No snitching and . . . don’t talk to the

police.”    The prosecutor also attempted to evoke sympathy for

Peterson by depicting him as a fatherless child and stating,

“[t]hese guys are just kids with guns.      That’s all they are.

Kids without fathers with guns.”      Finally, the prosecutor

likened the testimony of Alexandria Ross to “a call [for]

anarchy.”    He warned the jury that,

            [i]f you accept Alexandria Ross’s testimony,
            that is a white flag to anarchy. . . . And
            if you want to surrender to anarchy and
            listen to Alexandria Ross . . . then you’re
            free to [do] that.    And you can take that
            same hand -- by doing it, you take that same
            hand and grab it and walk [defendant] to
            you, walk him to the light of redemption.
            Walk him to the light of the vindicator. If
            you feel like that’s what you have to do,


                                 11
         then do that.     But think about what you are
         doing.

         The evidence says you should not do that.
         Common sense says you should not do that.
         Lamont Peterson says you should not do that.
         Think about what you are doing.

Defendant did not object to the prosecutor’s summation.

    The jury convicted defendant of attempted murder,

aggravated assault, and aggravated assault with a deadly weapon,

and acquitted defendant of all other charges.   After merging the

assault and attempted murder convictions, the trial court

imposed an aggregate thirty-year sentence with an eighty-five

percent parole disqualifier, pursuant to the No Early Release

Act, N.J.S.A. 2C:43-7.2.

    The Appellate Division reversed defendant’s conviction in

an unpublished decision.   The panel concluded, with one judge

dissenting, that the admission of defendant’s rap lyrics into

evidence was reversible error and necessitated a new trial.      The

majority primarily expressed concern over the prejudicial impact

of defendant’s admittedly violent lyrics in an attempted murder

trial and, as a result, analyzed the admission of defendant’s

lyrics under the N.J.R.E. 404(b) framework established in State

v. Cofield, 127 N.J. 328, 338 (1992).   In doing so, the majority

distinguished this Court’s holding in State v. Koskovich, 168

N.J. 448, 484-87 (2001), which admitted into evidence in a

capital case lyrics authored by a defendant as proof of a

                                12
“thrill kill” motive under N.J.R.E. 404(b).   The majority found

that, unlike in Koskovich, here there was no genuine dispute

over defendant’s alleged motive or intent.

    A majority of the panel also believed that the State had

access to other, less prejudicial, evidence concerning

defendant’s motive and intent.   In particular, the panel found

that defendant’s motive was amply demonstrated through

Peterson’s testimony that Peterson had been skimming profits

from Rothwell’s business and that defendant was acting as

Rothwell’s “muscle.”   Similarly, the panel concluded that

evidence of defendant’s rap lyrics was unnecessary to

demonstrate intent to kill because the brutal nature of the

shooting and Peterson’s seven bullet wounds adequately bespoke

such intent.   Consequently, the panel concluded that “[t]he only

logical relevance [of defendant’s lyrics] was to give additional

weight to Peterson’s testimony.”

    Finally, addressing defendant’s challenge to the State’s

closing argument, the majority simply noted that the

prosecutor’s summation exceeded the bounds of permissible

advocacy; however, it did not rest the reversal of defendant’s

conviction on prosecutorial impropriety.

    The dissent maintained that the trial court correctly

analyzed the four Cofield prongs and properly applied them to

this case.   The dissent argued that the introduction of

                                 13
defendant’s rap lyrics made the inference of defendant’s motive

and intent more logical.     For that reason, the dissent believed

that the lyrics did more than merely bolster Peterson’s

testimony:     “they also explain[ed] why defendant, theoretically

part of Rothwell’s sales team and a cohort of the victim, would

have targeted him.”     Accordingly, the dissent maintained that

the probative value of defendant’s rap lyrics easily outweighed

their prejudicial effect.

    The dissent acknowledged that the trial court’s redaction

of the lyrics was likely insufficient and that the jury had

heard several verses entirely immaterial to the issues in the

case.     However, it concluded that the impact of the extraneous

verses was harmless given their similarity to other relevant

lyrics heard by the jury.     Finally, the dissent emphasized that

the trial court adequately instructed the jury on the

permissible use of the lyrics.

    Because a member of the Appellate Division panel dissented,

the State filed for an appeal as of right, pursuant to Rule

2:2-1(a)(2).    In addition, defendant filed a petition for

certification with this Court seeking review on several other

issues.    We granted defendant’s petition limited to his claim

that the prosecutor exceeded the bounds of permissible advocacy

in his closing argument.     State v. Skinner, 214 N.J. 174 (2013).



                                  14
We also granted amicus curiae status to the Attorney General and

the American Civil Liberties Union of New Jersey.

                                II.

                                A.

    Defendant maintains that the Appellate Division correctly

disallowed the admission of his rap lyrics into evidence under

N.J.R.E. 404(b) because any probative value of such evidence is

outweighed by its potential for prejudice.   Defendant emphasizes

that N.J.R.E. 404(b) is a rule of exclusion rather than

inclusion and notes that, although redacted by the trial court,

the lyrics read to the jury were disturbing, violent, and

primarily written in the first person.   He contends that their

admission was highly prejudicial and served no purpose other

than to inflame the passions of the jury.    Moreover, defendant

maintains that depictions of criminal behavior in rap lyrics are

largely exaggerated and often convey nothing more than artistic

bravado.   Without being properly guided through expert

testimony, defendant claims that rap lyrics are likely to be

misinterpreted and misused by a jury.

    Defendant also contends that the prosecutor’s closing

arguments exceeded the bounds of permissible advocacy and

inappropriately urged the jury to “send a message” by convicting

defendant.   Defendant characterizes the prosecutor’s remarks as

an impermissible “call to arms” and claims that, by invoking the

                                15
specter of a culture war, the prosecutor unfairly prejudiced the

jury against him.

                                B.

    The State contends that the Appellate Division incorrectly

concluded that defendant’s rap lyrics were inadmissible because

of their capacity to prejudice the jury.   Specifically, the

State maintains that the Cofield test for the admission of

evidence under Rule 404(b) was properly satisfied.    The State

also notes that in Koskovich this Court similarly admitted an

individual’s lyrical musings as evidence of motive in a murder

trial.

    According to the State, the lyrics proffered at defendant’s

trial are relevant because they shed light on defendant’s motive

and intent.   To that end, the State emphasizes that evidence of

motive and intent “require[s] a very strong showing of prejudice

to justify exclusion.”   State v. Covell, 157 N.J. 554, 570

(1999).   The State asserts that no such prejudice exists here.

    The State also insists that defendant’s lyrics were not

admitted to establish that he was a “bad person.”    Rather, it

argues that the lyrics elucidate important aspects of disputed

matters involving the alleged crime.   Noting that defendant’s

trial strategy was to suggest that defendant had no motive to

kill a fellow “team member,” and that Ward, rather than

defendant, had shot Peterson, the State argues that defendant’s

                                16
motive and intent to kill Peterson were directly in dispute.

Because defendant’s purported motive was contested at trial, the

State maintains that the lyrics penned by defendant do more than

corroborate Peterson’s testimony; they illuminate defendant’s

motive and willingness to resort to violence.   The State further

notes that the jury explicitly was instructed to consider

defendant’s lyrics only for the limited purpose of establishing

motive or intent, and not as substantive evidence of guilt in

this particular matter.

    Finally, the State disputes that the prosecutor’s closing

statement exceeded the bounds of permissible advocacy.     The

State emphasizes that defense counsel never objected to the

prosecutor’s closing, indicating that the remarks were not

perceived as prejudicial at the time.   Furthermore, the State

relies on the principle that prosecutors are accorded

considerable latitude in forcefully summing up their case, so

long as the remarks are reasonably related to the scope of the

evidence presented.

                                C.

    The Attorney General, appearing as amicus curiae in support

of the State, argues that defendant’s rap lyrics are not

“crimes, wrongs, or acts” within the scope of N.J.R.E. 404(b)

and therefore should be analyzed solely for relevance under

N.J.R.E. 401.   The Attorney General further maintains that the

                                17
determination of whether evidence is a “crime, wrong, or act”

under N.J.R.E. 404(b) must be made independent of the evidence’s

likely prejudicial effect.   In other words, he contends that the

mere fact that evidence is prejudicial to a defendant does not

mean that the evidence is necessarily a bad “act” for the

purposes of N.J.R.E. 404(b).   Here, the Attorney General asserts

that defendant’s authorship of profane lyrics does not

constitute a crime and that the lyrics therefore should be

assessed solely on the basis of relevance.

    The Attorney General further notes that “gangsta rap,” of

the type authored by defendant, is a multi-million dollar

industry, often sponsored by major corporations.     The Attorney

General notes that rap music is a prevalent form of

entertainment throughout the country, despite its frequent

references to, and glorification of, violent criminal behavior.

Given the prevalence of rap music in today’s society, the

Attorney General asserts that lyrics such as those of defendant

would be unlikely to inflame the passions of a jury or

irreparably prejudice defendant.     Additionally, the Attorney

General contends that the jury was well instructed on the

limited permissible uses of defendant’s lyrics and claims that

there is no reason to believe that the jury used those lyrics in

an inappropriate manner.

                                D.

                                18
    The New Jersey Chapter of the American Civil Liberties

Union (ACLU) appears in this case as amicus curiae on behalf of

defendant.   The ACLU asserts that defendant’s rap lyrics are a

form of artistic expression and thus are entitled to heightened

protection under the First Amendment of the United States

Constitution and Article I, Paragraph 6 of the New Jersey

Constitution.   The ACLU emphasizes that defendant’s lyrics are

not akin to a diary and therefore contain limited probative

value.   Moreover, because rap lyrics are often a vehicle for

social and political commentary, the ALCU argues that admitting

defendant’s lyrics would run the risk of chilling otherwise

valuable speech.   Accordingly, the ACLU urges the establishment

of a strict guideline against the admissibility of expressive

works in a criminal trial, in light of the First Amendment

protections ordinarily afforded to such works.   It urges that

their admissibility should be limited to situations clearly

indicating that the author engaged in the crimes about which he

or she has written.   In the ACLU’s view, to hold otherwise would

unduly discourage, or even punish, lawful expression.

                               III.

                                A.

    Only once before has this Court had to assess the admission

of song lyrics as part of the trial evidence adduced against a

defendant.   In Koskovich, supra, this Court considered the

                                19
admission of what appeared to be killing-themed song lyrics

found in a notebook that the defendant kept in his bedroom at

the time of the offense.    168 N.J. at 484-85.      The admission of

the violent song lyrics was argued, on appeal, to be error under

an N.J.R.E. 404(b) analysis.      Id. at 482.   In affirming the

trial court’s evidentiary ruling, we agreed that the lyrics

found in defendant’s notebook were probative of the State’s

theory of the case.     Ibid.   Specifically, we noted that the

lyrics were able to shed light on the defendant’s motive and

intent for an otherwise inscrutable crime, and we evaluated the

evidence’s prejudicial effect in light of the overwhelming

evidence of defendant’s guilt.      Id. at 485-87.

    However, an examination of the factual circumstances

surrounding our decision in Koskovich reveals marked differences

from the case here.     In Koskovich, the defendant and his friend

had called a pizzeria and placed an order for delivery to an

abandoned home.   Id. at 466.    When two pizza delivery men

arrived, the defendant repeatedly fired his gun at their car,

killing both of them.     Id. at 467.   There was no obvious motive

for the shootings, and the State’s theory of the case was that

defendant merely wanted to “experience the thrill of killing.”

Id. at 470.

    In searching the defendant’s bedroom, the police

discovered, among other things, a notebook containing what

                                   20
appeared to be song lyrics about killing.      Id. at 472.    Other

items associated with guns and killing also were found in the

same room.    Ibid.   The lyrics read to the jury were short:

“‘About killing, people, you can kill by [illegible].        On by

guns, one night you break in, somebody home.      And you take their

money and kill by drive [illegible] down the road and shout, and

shouting.    By the big heads.   The Best.’”   Ibid. (alterations in

original).    The other items associated with guns and killing

found in the bedroom also were introduced into evidence, along

with rather overwhelming evidence of the defendant’s guilt.           Id.

at 480.

    The defendant was convicted and received a death sentence.4

On appeal before this Court, the defendant raised a multitude of

issues, including a challenge under N.J.R.E. 404(b) to the

admission of the lyrics.    Id. at 482.   That rule, entitled

“Other crimes, wrongs or acts,” provides as follows:

            Except as otherwise provided by Rule 608(b),
            evidence of other crimes, wrongs, or acts is
            not admissible to prove the disposition of a
            person in order to show that such person
            acted   in   conformity   therewith.      Such
            evidence may be admitted for other purposes,
            such   as   proof  of   motive,   opportunity,
            intent,    preparation,    plan,    knowledge,
            identity or absence of mistake or accident

4
  Defendant’s death sentence was set aside by this Court and the
matter was remanded for a new penalty phase trial. Id. at 541-
42. New Jersey’s death penalty statute has since been repealed.
L. 2007, c. 204.


                                  21
          when such matters are relevant to a material
          issue in dispute.

          [N.J.R.E. 404(b).]

    In Koskovich, supra, we noted, preliminarily, that “[t]he

State makes a legitimate argument that the items at issue do not

represent ‘other wrongs’ as contemplated by N.J.R.E. 404(b), and

thus no analysis is required under that rule.”    168 N.J. at 482.

The trial court in that case had analyzed the evidence based on

the defendant’s objection that the song lyrics lacked any

probative value.   Id. at 480.   Nevertheless, we reviewed the

evidence based on the asserted Rule 404(b) error raised on

appeal.   Id. at 482 (explaining our perception of “some basis to

consider the implication of [Rule] 404(b)”).     The lyrics’

admissibility was assessed under that framework, applying the

Cofield factors.   Id. at 483-87.

    Ultimately, we agreed with the trial court that the song

lyrics evinced a “sort of obsession with killing people,” id. at

480-81, and, as a result, we determined that the trial court did

not err in admitting the writings on the contested issue of the

defendant’s intent, id. at 484-85.    We also determined that the

lyrics shed light on the defendant’s motive -- a desire to

experience the thrill of killing -- in an otherwise

indecipherable crime.   Id. at 481.   Importantly, we noted a

“logical connection” between the writing of the killing-themed


                                 22
song lyrics that the defendant kept in his bedroom and the

specific facts underlying the killing that occurred in

Koskovich.   Id. at 485.    Moreover, given the strong and

overwhelming evidence of the defendant’s guilt, the prejudicial

impact of the lyrics was deemed not so inflammatory as to

singlehandedly prejudice the jury against defendant.     Id. at

487.   Accordingly, we upheld the trial court’s admission of the

lyrics to prove motive and intent, having determined that the

lyrics satisfied the stringent test for admission under N.J.R.E.

404(b).   Ibid.   Even assuming that there was “some slight error”

in the admission of the disputed lyrics, we found no reversible

error in Koskovich because there remained “overwhelming evidence

of [the] defendant’s guilt.”     Ibid.

                                  B.

       Following Koskovich’s lead, the trial court and the

Appellate Division in this matter utilized N.J.R.E. 404(b)’s

framework to assess the admissibility of the rap lyrics written

by defendant.     Although Koskovich did not purport to establish a

universal requirement that lyrics or similar expressive works by

a defendant involving themes of criminality must be analyzed

under N.J.R.E. 404(b), the courts’ decisions to use the N.J.R.E.

404(b) framework in this matter is consistent with the safeguard

that the rule provides.



                                  23
    It has oft been recognized that “[t]he underlying danger of

admitting other-crime [or bad-act] evidence is that the jury may

convict the defendant because he is ‘a “bad” person in

general.’”   Cofield, supra, 127 N.J. at 336 (quoting State v.

Gibbons, 105 N.J. 67, 77 (1987)).     For that reason, any evidence

that is in the nature of prior bad acts, wrongs, or, worse,

crimes by a defendant is examined cautiously because it “‘has a

unique tendency’” to prejudice a jury.     State v. Reddish, 181

N.J. 553, 608 (2004) (quoting State v. Stevens, 115 N.J. 289,

302 (1989)); see also State v. Hernandez, 170 N.J. 106, 123

(2001) (“Studies confirm that the introduction of a defendant’s

prior bad acts ‘can easily tip the balance against the

defendant.’” (quoting State v. Terrazas, 944 P.2d 1194, 1198

(Ariz. 1997))).   Put simply, a defendant must be convicted on

the basis of his acts in connection with the offense for which

he is charged.    A defendant may not be convicted simply because

the jury believes that he is a bad person.     Because N.J.R.E.

404(b) guards against the wholly unacceptable prospect that a

jury might become prejudiced against a defendant based on

earlier reprehensible conduct, the rule “is often described as

[one] of exclusion.”    State v. Rose, 206 N.J. 141, 179-80

(2011).

    In Cofield, supra, a four-part test was established “to

avoid the over-use of extrinsic evidence of other crimes or

                                 24
wrongs” pursuant to a Rule 404(b) exception.   127 N.J. at 338.

The framework announced in Cofield requires that:

          1. The evidence of the other crime must be
          admissible as relevant to a material issue;

          2. It must be similar in kind and reasonably
          close in time to the offense charged;

          3. The evidence of the other crime must be
          clear and convincing; and

          4. The probative value of the evidence must
          not be outweighed by its apparent prejudice.

          [Ibid.    (quoting   Abraham   P.   Ordover,
          Balancing the Presumptions of Guilt and
          Innocence: Rules 404(b), 608(b), and 609(a),
          38 Emory L.J. 135, 160 (1989)).]

Those standards have been explicated through their application.

    In respect of the first Cofield prong, “the evidence of the

prior bad act, crime, or wrong must be relevant to a material

issue that is genuinely disputed.”    Covell, supra, 157 N.J. at

564-65.   The analysis can include all “evidentiary circumstances

that ‘tend to shed light’ on a defendant’s motive and intent or

which ‘tend fairly to explain his actions,’ even though they may

have occurred before the commission of the offense.”     Id. at 565

(quoting State v. Rodgers, 19 N.J. 218, 228 (1955)).     However,

the evidence must relate to a material issue that is in dispute,

and the State’s need for the evidence is a consideration when

weighing relevance under prong one.   A court must “‘consider

whether the matter was projected by the defense as arguable


                                25
before trial, raised by the defense at trial, or was one that

the defense refused to concede.’”     Rose, supra, 206 N.J. at 160

(quoting State v. P.S., 202 N.J. 232, 256 (2010)).

    The second prong, which requires that the other-crime

evidence be similar in kind and reasonably close in time to the

alleged crime, is implicated only in circumstances factually

similar to Cofield.    See, e.g., State v. Gillispie, 208 N.J. 59,

88-89 (2011) (noting that second Cofield prong need not receive

universal application); State v. Williams, 190 N.J. 114, 131

(2007) (finding that second Cofield prong is “limited to cases

that replicate the circumstances in Cofield”).    Its application

is not relevant in the instant analysis.     Cf. State v. Barden,

195 N.J. 375, 389 (2008) (declining to apply second Cofield

prong where it “serve[d] no beneficial purpose” (internal

quotation marks omitted)).

    The third Cofield prong “requires that the judge serve as

gatekeeper to the admission of other-crime evidence” and ensure

that proof of the prior bad act is demonstrated by clear and

convincing evidence.   Hernandez, supra, 170 N.J. at 123; accord

Gillispie, supra, 208 N.J. at 89.

    Finally, the fourth Cofield prong requires that “[t]he

probative value of the evidence must not be outweighed by its

apparent prejudice.”   Cofield, supra, 127 N.J. at 338 (internal

quotation marks omitted).    As noted in Covell, supra, “[s]ome

                                 26
types of evidence require a very strong showing of prejudice to

justify exclusion.   One example is evidence of motive or

intent.”   157 N.J. at 570; cf. State v. Mulero, 51 N.J. 224,

228-29 (1968).   Nevertheless, in weighing the potential

prejudice of a defendant’s prior bad act, crime, or wrong,

consideration must be given to whether other, less prejudicial,

evidence is available to the State.   See Stevens, supra, 115

N.J. at 303; see also Gillispie, supra, 208 N.J. at 90-91 (“In

the weighing process, the court should also consider the

availability of other evidence that can be used to prove the

same point.” (internal quotation marks omitted)).

    Finally, if the State adequately “demonstrate[s] the

necessity of the other-crime evidence to prove a genuine fact in

issue and the court has carefully balanced the probative value

of the evidence against the possible undue prejudice it may

create, the court must instruct the jury on the limited use of

the evidence.”   Cofield, 127 N.J. at 340-41.

    That framework for a Rule 404(b) analysis guides this

review of defendant’s challenge to the admissibility of his rap

lyrics in his criminal trial.

                                IV.

    While the direct parties to this appeal -- the State and

defendant -- acquiesce to analyzing this case under the rubric

of Rule 404(b), there is a debatable question whether artistic

                                27
expression about crimes or bad acts should be evaluated under

N.J.R.E. 404(b) at all.    In other words, can the act of writing

about a crime or bad act be a bad act itself?

    The Attorney General as amicus argues that defendant’s rap

lyrics are not “crimes, wrongs, or acts” under N.J.R.E. 404(b)

and therefore should be analyzed solely for relevance under

N.J.R.E. 401.   Its position enjoys some support.   See, e.g.,

Joynes v. State, 797 A.2d 673, 677 (Del. 2002) (concluding that

authorship of rap lyrics is not “bad act” within meaning of Rule

404(b) and therefore should be governed by relevance standard).

    To be sure, writing rap lyrics -- even disturbingly graphic

lyrics, like defendant’s -- is not a crime.    Nor is it a bad act

or a wrong to engage in the act of writing about unpalatable

subjects, including inflammatory subjects such as depicting

events or lifestyles that may be condemned as anti-social, mean-

spirited, or amoral.   However, the very “‘purpose of Rule 404(b)

is simply to keep from the jury evidence that the defendant is

prone to commit crimes or is otherwise a bad person, implying

that the jury needn’t worry overmuch about the strength of the

government’s evidence.’”   Rose, supra, 206 N.J. at 180 (quoting

United States v. Green, 617 F.3d 233, 249 (3d Cir.) (internal

quotation marks omitted), cert. denied, __ U.S. __, 131 S. Ct.

363, 187 L. Ed. 2d 334 (2010)); see also State v. Moore, 113

N.J. 239, 275 (1988) (“The danger that [N.J.R.E. 404(b)] seek[s]

                                 28
to prevent is that a defendant will be prejudiced by evidence of

other acts such that a jury will convict because he or she is a

bad person disposed to commit crime.”).

     Rule 404(b) serves as a safeguard against propensity

evidence that may poison the jury against a defendant.     Violent,

degrading rap lyrics, of the type authored by defendant, have

the capacity to accomplish just that.     Not all members of

society recognize the artistic or expressive value in graphic

writing about violence and a culture of hate and revenge.      Thus,

the purpose of N.J.R.E. 404(b) is advanced by its application in

a setting such as this.5

     Furthermore, our analysis in Koskovich, supra, recognized

the value of using the Rule 404(b) approach even where the

evidence sought to be admitted is “not overtly criminal in

nature.”   168 N.J. at 483.   Specifically, we noted that the

lyrical evidence admitted in Koskovich “was somewhat analogous

and similar in nature to the evidence admitted in State v.


5
  Of course, rap lyric evidence that provides direct proof
against a defendant –- such as an admission or details that are
not generally known and dovetail with the facts of the case -–
should be analyzed for relevance under N.J.R.E. 401 and
evaluated under N.J.R.E. 403’s standard for prejudice, and not
the standard for prejudice under a Cofield analysis. Cf. Rose,
206 N.J. at 180 (recognizing intrinsic nature of evidence that
“directly proves” charged offense as excluded from Rule 404(b)’s
analytic framework). A jury need not be shielded from a
defendant’s confession simply because it is conveyed in a rap or
other artistic setting.


                                 29
Covell . . . and State v. Crumb.”    Id. at 485.   In State v.

Crumb, the Appellate Division acknowledged that lawful,

constitutionally protected acts “nonetheless may be interpreted

by a jury to constitute other wrong acts.”    307 N.J. Super. 204,

231 (App. Div. 1997), certif. denied, 153 N.J. 215 (1998).       And

in Covell, supra, we explained that “[a]lthough being sexually

attracted to young girls in and of itself is not a crime, a jury

may interpret [a] defendant’s expression of those feelings to be

a wrong or bad act.”   157 N.J. at 568.   Those citations

demonstrate our previous recognition that certain expressive

actions, which are not overtly criminal but can be perceived as

wrong or bad, can persuade a jury of a defendant’s guilt,

regardless of the evidence proffered by the State.     Cf.

Koskovich, 168 N.J. at 484.

    Finally, this appeal comes before us on the basis of a Rule

404(b) objection by defendant to the use of his rap lyrics

against him.   The trial court and Appellate Division used a Rule

404(b) framework in weighing the prejudicial effect of the

disputed evidence against its probative value.     That approach

was consistent with prior law and the underlying purpose of Rule

404(b).   Furthermore, there was no argument by the State that

the rap lyrics constituted direct evidence of the offense

involved in this matter.   The lyrics were advanced for the

purposes of proving motive and intent under Rule 404(b).

                                30
Accordingly, we will engage in a like analysis as our starting

point.   In doing so, we note that other jurisdictions also have

approached the admissibility of a defendant’s prejudicial

lyrical compositions using a Rule 404(b) framework.     See, e.g.,

State v. Hannah, 23 A.3d 192, 196-201 (Md. 2011); State v.

Cheeseboro, 552 S.E.2d 300, 312-13 (S.C. 2001).

                                 V.

                                 A.

     To assess the admissibility of defendant’s rap lyrics under

N.J.R.E. 404(b), we turn to each of the Cofield prongs.6

     The first Cofield prong requires that the other crime,

wrong, or bad-act evidence pertain to a material issue in

dispute.    Covell, supra, 157 N.J. at 564-65.   At trial, the

State suggested that defendant’s lyrics provided valuable

insight into defendant’s alleged motive and intent to kill

Peterson.   We agree with the State that, in this case,

defendant’s motive was genuinely in dispute; however, the State

had evidence other than defendant’s rap lyrics that it advanced

on that score.   Indeed, Peterson’s testimony explicitly laid out

for the jury the role that defendant played as the “muscle” in a


6
  The second prong, which requires that the other-crime evidence
be similar in kind and reasonably close in time to the alleged
crime, is implicated in circumstances factually similar to
Cofield. That prong is not implicated in these circumstances.
Therefore, we do not address it in our analysis.


                                 31
three-person drug operation, in which Peterson had begun to skim

money from Rothwell.   Peterson also testified that he had argued

with Rothwell and had refused to return the nine-millimeter

weapon that he had received as a member of Rothwell’s drug team.

In fact, we note that, in the State’s opening, the prosecution

asserted that defendant’s “motive was to enforce the street laws

against [Peterson], and his intent was to kill him.”

    The effect of defendant’s rap lyrics was simply to bolster

the State’s motive theory, which was already supported by

Peterson’s testimony that defendant was the enforcer for

Rothwell, who was being cheated by Peterson.   As the Appellate

Division succinctly stated, “[t]o the extent the lyrics

depicting defendant as an enforcer and hit-man had any relevance

beyond demonstrating his criminal propensity and depravity, it

was to add weight to Peterson’s testimony that defendant played

that role for Rothwell.”   This Court has repeatedly discouraged

the use of other-crime evidence merely to bolster the

credibility of a testifying witness.   See, e.g., State v. Darby,

174 N.J. at 520-21 (2002) (stating Cofield standard is rendered

meaningless if “other-crime evidence is admissible merely to

support the credibility of a witness”); P.S., supra, 202 N.J. at

256 (noting “other-crimes evidence should not be admitted solely

to bolster the credibility of a witness against a defendant”).



                                32
    As for intent, defendant did not advance any evidence

calling into question that Peterson’s shooter had intended to

kill him.    The sheer number of times and places that Peterson

was struck with bullets -- seven shots in total to his torso,

head, and neck -- certainly provided the State with strong

evidence of an intent to kill.    Intent was therefore not in

dispute.    Defendant merely asserted that he was not the shooter,

and the State did not advance the rap lyrics evidence for the

purpose of identity.    Thus, while the identity of the shooter

was in issue, the shooter’s intent was not.

    Furthermore, defendant’s rap lyrics only bear on the

material and disputed issue of motive if one believes that those

lyrics, many of which were written long before the time of

Peterson’s shooting, specifically relate to defendant’s motive

on the evening Peterson was shot and almost killed.     The third

Cofield prong requires that proof of the prior-crime evidence be

demonstrated by clear and convincing evidence.    See Hernandez,

supra, 170 N.J. at 123.    Yet, there was no evidence that the

crimes and bad acts about which defendant wrote in rap form were

crimes or bad acts that he in fact had committed.     Indeed, there

is an utter absence of clear and convincing evidence, as

required under prong three of Cofield, that defendant engaged

previously in any of the events portrayed in his rap lyrics.



                                 33
The lyrics can only be regarded as fictional accounts.    The

State has produced no evidence otherwise.

    Most importantly, the fourth Cofield prong requires that

the probative value of the lyrics not be outweighed by their

prejudicial effect.   We before quoted at length several verses

of defendant’s rap lyrics, chosen because they exemplified the

lyrics’ glorification of violence and death, and defendant’s

apparent disregard for human suffering.     More pointedly, the

Appellate Division appropriately singled out a portion that

particularly might have prejudiced the jury against defendant

because of its apparent similarity to the type of shooting

inflicted on Peterson:

         To illustrate the risk of extreme prejudice,
         we refer to a portion of [a] lyric . . .
         “Got Beef, I can spit from a distance for
         instance; a [person] wouldn’t listen so I
         hit him with the Smithern; hauled off 15
         rounds, seven missed him; Two to the mask
         and six to the ribs, lifted and flipped
         him.”    This lyric describes a shooting
         resembling Peterson’s in that it involved
         multiple gun shots delivered to the head,
         “the mask,” and chest, “the ribs,” and the
         shooting was motivated by the victim’s
         failure to listen. The jurors were left to
         speculate that defendant had done such
         things even though there was no evidence to
         suggest that his writing was anything other
         than fiction.

    In this case, defendant’s graphically violent rap lyrics

could be fairly viewed as demonstrative of a propensity toward

committing, or at the very least glorifying, violence and death.

                                34
That prejudicial effect overwhelms any probative value that

these lyrics may have.   In fact, we detect little to no

probative value to the lyrics whatsoever.   The difficulty in

identifying probative value in fictional or other forms of

artistic self-expressive endeavors is that one cannot presume

that, simply because an author has chosen to write about certain

topics, he or she has acted in accordance with those views.      One

would not presume that Bob Marley, who wrote the well-known song

“I Shot the Sheriff,” actually shot a sheriff, or that Edgar

Allan Poe buried a man beneath his floorboards, as depicted in

his short story “The Tell-Tale Heart,” simply because of their

respective artistic endeavors on those subjects.   Defendant’s

lyrics should receive no different treatment.   In sum, we reject

the proposition that probative evidence about a charged offense

can be found in an individual’s artistic endeavors absent a

strong nexus between specific details of the artistic

composition and the circumstances of the offense for which the

evidence is being adduced.

                                B.

    Our approach is in accord with other jurisdictions that

have considered similar questions.   For example, in Greene v.

Commonwealth, 197 S.W.3d 76, 86-87 (Ky. 2006), cert. denied, 549

U.S. 1184, 127 S. Ct. 1157, 166 L. Ed. 2d 1001 (2007), the

Supreme Court of Kentucky admitted into evidence the defendant’s

                                35
homemade video, in which he rapped for nearly seven minutes

about murdering his wife.    The defendant claimed that the

evidence should have been excluded under Kentucky’s analogue to

Rule 404(b), but the Supreme Court of Kentucky disagreed.            Id.

at 87.    The court held that the defendant’s video was admissible

because the defendant was rapping about the very crime for which

he was being charged.     Ibid.   Accordingly, the Kentucky Supreme

Court held that Kentucky’s Rule 404(b)’s prohibition against

evidence of other crimes was not implicated.         Ibid.

    Similarly, in Bryant v. State, 802 N.E.2d 486, 498 (Ind.

Ct. App.), transfer denied, 822 N.E.2d 968 (Ind. 2004), the

State of Indiana sought to introduce a defendant’s rap lyrics as

proof of intent in his murder trial.        The defendant was charged

with the murder of his stepmother, who was found in the trunk of

the defendant’s car.     Id. at 492.      The lyrics penned by the

defendant -- “[c]uz the 5-0 won’t even know who you are when

they pull yo ugly ass out the trunk of my car” -- were admitted

as proof of motive because of their substantial similarity with

the alleged crime.     Id. at 498.     The court noted that the lyrics

were particularly relevant because the defendant claimed that

someone else had done the killing.         Id. at 499.

    Unlike here, the lyrics admitted in Greene and Bryant

exhibited an unmistakable factual connection to the charged

crimes.   Had defendant in this case rapped for seven minutes

                                     36
about murdering a man named “Peterson,” or described in his rap

lyrics the exact manner in which Peterson was to be killed, his

writings would obviously hold more probative value.   But absent

such a strong nexus to defendant’s charged crime, his fictional

expressive writings are not properly evidential.

    Our sister jurisdictions rarely have admitted a defendant’s

rap lyric compositions into evidence without a demonstration of

a strong nexus between the subject matter of the lyrics and the

underlying crime.   See, e.g., Hannah, supra, 23 A.3d at 196-201

(excluding defendant’s rap lyrics); Cheeseboro, supra, 552

S.E.2d at 312-13 (same); State v. Hanson, 731 P.2d 1140, 1144-45

(Wash. Ct. App.) (reversing conviction where prosecution

improperly questioned defendant about violent but fictional

writings), review denied, 108 Wash. 2d 1003 (1987).

    In Hannah, supra, the Maryland Court of Appeals concluded

that rap lyrics, authored by the defendant and offered into

evidence by the State, “served no purpose other than the purpose

of showing the [defendant] has a propensity for violence.”    23

A.3d at 202.   The Maryland court distinguished the defendant’s

fictional rap lyrics from the type of “artistic” material

involved in cases like Bryant and Greene, stating that, unlike

in those cases, “there is no evidence that [the defendant’s]

lyrics are autobiographical statements of historical fact.”    Id.

at 197.   Accordingly, the court concluded that the prejudicial

                                37
impact to the defendant from the introduction of his rap

writings was overwhelming; the conviction was therefore reversed

and the matter was remanded for a new trial.          Id. at 202.

    In Cheeseboro, supra, the Supreme Court of South Carolina

found that the minimal probative value of the defendant’s lyrics

was outweighed by their unfair prejudicial impact because the

jury could perceive them as evidence of the defendant’s violent

character.    552 S.E.2d at 313.    The court further noted that

“these lyrics contain only general references glorifying

violence,” rather than evidence of specific criminal acts.

Ibid.   As a result, the court held that the lyrics should have

been excluded.   Ibid.

    In Hanson, supra, a Washington appellate court rejected

“the proposition that an author’s character can be determined by

the type of book he writes.”       Id. at 1145.    The court reversed

the defendant’s conviction based on the prosecution’s improper

questioning of the defendant about his violent, fictional

writings.    Id. at 1144-45.   However, in a footnote, the court

noted that “[t]here may be instances when a defendant’s

fictional writings would be admissible. . . .          In this case, the

State never indicated how the defendant’s writings were

logically relevant under [Rule] 404(b).”          Id. at 1144 n.7.

    In sum, it is clear that other jurisdictions rarely admit

artistic works against a criminal defendant where those works

                                    38
are insufficiently tethered to the charged crime.     The upshot to

this approach is that, without a strong connection to the

attempted murder offense with which defendant was charged, the

admission of defendant’s rap lyrics risked unduly prejudicing

the jury without much, if any, probative value.

                                  C.

    N.J.R.E. 404(b) analyses are fact-sensitive.      Their

outcomes depend on the evidence proffered and the facts and

nature of the case against the defendant.     The recitation of

cases from other jurisdictions reflects the difficulty of

pronouncing a hard and fast rule to govern the admission of rap

lyrics.     That said, extreme caution must be exercised when

expressive work is involved, particularly when such expression

involves social commentary, exaggeration, and fictional

accounts.

    In this instance, we are persuaded that the Appellate

Division correctly reversed defendant’s conviction.

We hold that the violent, profane, and disturbing rap lyrics

that defendant wrote constituted highly prejudicial evidence

against him that bore little or no probative value on any motive

or intent behind the attempted murder offense with which he was

charged.    Less prejudicial evidence was available to the State

on both motive and intent.     The admission of defendant’s rap

writings bore a high likelihood of poisoning the jury against

                                  39
defendant, notwithstanding the trial court’s limiting

instruction.

    The use of the inflammatory contents of a person’s form of

artistic self-expression as proof of the writer’s character,

motive, or intent must be approached with caution.     Self-

expressive fictional, poetic, lyrical, and like writings about

bad acts, wrongful acts, or crimes generally should not be

deemed evidential unless the writing bears probative value to

the underlying offense for which a person is charged and the

probative value of that evidence outweighs its prejudicial

impact.   In the weighing process, the trial court should

consider the existence of other evidence that can be used to

make the same point.     If admitted, courts are cautioned to

redact such evidence with care.     In conclusion, we hold that rap

lyrics, or like fictional material, may not be used as evidence

of motive and intent except when such material has a direct

connection to the specifics of the offense for which it is

offered in evidence and the evidence’s probative value is not

outweighed by its apparent prejudice.

                                  VI.

    Because our holding based on the introduction of

defendant’s rap lyrics will require his retrial, we add only

this in respect of defendant’s claim of prosecutorial excess in

summation.     On retrial, the State is cautioned that a

                                  40
prosecutor’s summation should not employ language designed to

stoke a jury’s fear for the future of its community or make an

inflammatory argument akin to a “call to arms.”   State v.

Marshall, 123 N.J. 1, 161 (1991) (disapproving inflammatory and

highly emotional appeals in State closing argument), cert.

denied, 507 U.S. 929, 113 S. Ct. 1306, 122 L. Ed. 2d 694 (1993);

State v. Knight, 63 N.J. 187, 193 (1973) (disapproving summation

that urges jury to respond to “serious” societal unrest); State

v. Goode, 278 N.J. Super. 85, 89-90 (App. Div. 1994) (addressing

improper “call to arms” that urged jurors to “make a difference

in [their] community”).

                              VII.

    The judgment of the Appellate Division is affirmed.

     CHIEF JUSTICE RABNER; JUSTICES ALBIN, PATTERSON, and
FERNANDEZ-VINA; and JUDGE RODRÍGUEZ (temporarily assigned) join
in JUSTICE LaVECCHIA’s opinion. JUDGE CUFF (temporarily
assigned) did not participate.




                               41
                       SUPREME COURT OF NEW JERSEY


NO.   A-57/58                            SEPTEMBER TERM 2012
ON APPEAL FROM         Appellate Division, Superior Court




STATE OF NEW JERSEY,

      Plaintiff -Appellant
      and Cross-Respondent,

             v.

VONTE L. SKINNER,

      Defendant-Respondent
      and Cross-Appellant.




DECIDED         August 4, 2014
              Chief Justice Rabner                               PRESIDING
OPINION BY       Justice LaVecchia
CONCURRING/DISSENTING OPINION BY
DISSENTING OPINION BY

CHECKLIST                          AFFIRM
CHIEF JUSTICE RABNER                    X
JUSTICE LaVECCHIA                       X
JUSTICE ALBIN                           X
JUSTICE PATTERSON                       X
JUSTICE FERNANDEZ-VINA                  X
JUDGE RODRÍGUEZ (t/a)                   X
JUDGE CUFF (t/a)              ----------------------       ----------------------
                                        6




                                                       1